Citation Nr: 1143476	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and "C.R."


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Seattle, Washington VA Regional Office.  In May 2008, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of that hearing is included in the claims file.  In January 2009, the Board remanded the matter for additional development.  In May 2011, the Veteran was notified that the Veterans Law Judge before whom he had testified was no longer with the Board, and he opted to appear before a different Veterans Law Judge.  In July 2011, the Board remanded the matter to schedule the Veteran for a videoconference Board hearing; he failed to appear for his scheduled October 2011 hearing.  In a November 2011 statement, the Veteran's representative stated that the claims file was sent to the wrong location and a hearing was never scheduled, but the Veteran wished to waive his request for a new hearing regardless.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the Veteran's claim seeking service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Notably, the Veteran's treating VA mental health personnel have also assigned him diagnoses of depressive disorder, not otherwise specified, history of substance abuse, dysthymic disorder with atypical features, and paranoid personality disorder with cluster B traits.  The rating decision on appeal addressed only PTSD.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

The Board notes that, on July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Prior to July 13, 2010, VA regulations generally provided that the non-combat veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).   In such cases, VA required corroborating evidence in the form of service records or other credible statements.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.

The regulation defines "fear of hostile military or terrorist activity" to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.   38 C.F.R. § 3.304(f)(3).

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (changing the applicability date from July 12, 2010 to July 13, 2010).

Although the Veteran served during the Vietnam War, he did not serve in the Republic of Vietnam or any other region in which he could have been exposed to hostile military or terrorist activity.  Therefore, the amended provisions of 38 C.F.R. § 3.304(f)(3) do not apply to this claim.

Private treatment records include assessments of PTSD based on the Veteran's accounts of stressor events that have not been corroborated as he has described them.  Specifically, he has alleged that in September 1966, while he was serving at Nellis AFB, the pilot of an F-105 aircraft missed the cable upon landing and fell unconscious; he alleged that during this incident, an airman was on the runway and was "blown out" by the jet afterburner and killed.  He has alternately alleged that the pilot died in this incident.  However, the Air Force official accident report indicates that the pilot was able to stop the plane with no significant damage to the plane, he was able to climb out of the plane uninjured, and the accident caused no fatalities.  The Veteran has reported a second stressor incident in August 1967, also while he was serving at Nellis AFB, when an F-105 aircraft took off but was forced to abort the flight; after landing, there was an explosion and a resulting fire, and the Veteran has alleged that he saw the dead body of the pilot and he later had to help clean up the mess from the incident.  Again, the Air Force official accident report indicated that the pilot was uninjured and there were no fatalities.  The Veteran has reported a third stressor regarding a man who "froze his lungs to death" by walking outside while serving in Alaska, when the Veteran was also stationed there; however, the Veteran has admitted that he did not see this alleged incident, but he was affected to the point that he bought a car in order not to be exposed to walking in the cold.  Therefore, none of the cited stressor events have been verified as described by the Veteran, and no additional development is needed in this regard.

Upon review of the record, the Board notes that the Veteran has reported that he receives Social Security Administration (SSA) disability benefits.  See, e.g., October 2007 treatment summary letter indicating that the Veteran was receiving Social Security disability benefits.  A review of the claims file found that any SSA decision has not been secured, nor any records upon which such decision may have been based.  Because such SSA records may be relevant to this claim, remand for such records is necessary.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

On April 2008 private psychiatric evaluation, the examiner's review of the evidence included records "reviewed in preparation for a January 31, 2007 IME undertaken at the request of [the Veteran's] attorney in the context of a Worker's Compensation claim".  The cited evidence included a December 2005 private psychiatric examination by Dr. Peck and a private September 2006 examination by psychiatrist Dr. Miller.  A review of the claims file found that there are no treatment records in evidence from either physician, and the RO does not appear to have attempted to obtain them.  Such treatment/examination records for a psychiatric disability would be pertinent, perhaps critical, evidence in the matter at hand, and therefore must be sought.    
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

While the Veteran has been afforded a VA psychiatric examination to determine if his cited stressors are sufficient to warrant a diagnosis of PTSD based on them, the January 2009 VA examination did not offer any opinions regarding the etiology of any other psychiatric disorders, including any nexus to service.  Accordingly, another VA examination is needed.

Finally, a review of the claims file found that the most recent VA treatment records are from October 2007.  Records of any VA treatment for the disability at issue since that time are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

2.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for psychiatric disability since his separation from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such private records (he must be afforded a year to respond), specifically including records from Drs. Peck and Miller.

3.  The RO should secure copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and any (and all) pertinent VA treatment records since October 2007.  The RO should review the records received, and arrange for any further development suggested by the information therein.

4.  The RO should obtain copies of SSA's disability determination on the Veteran's claim for SSA disability benefits and of any and all medical records on which such determination was based.

5.  When the development sought above is completed, the RO should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the examiner must be advised of the cited stressors, though they are unverified as described by the Veteran.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) Specifically, does the Veteran warrant a diagnosis of PTSD?  Please discuss sufficiency of the stressors described and the symptoms that support any such diagnosis.

(c) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.

The examiner must explain the rationale for all opinions.  If the examiner finds that an opinion sought cannot be rendered without resort to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  The RO should then readjudicate the matter on appeal, to encompass all psychiatric diagnoses shown in accordance with Clemons.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

